Citation Nr: 0502408	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-08 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back strain, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected bilateral pes planus, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to 
September 1979.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the RO.


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
manifested by limitation of motion of the lumbar spine, with 
additional pain on motion.  

2.  The service-connected bilateral pes planus is not shown 
to be more than mild in degree, and evidence is lacking that 
foot pain results in additional loss of motion or other 
functional loss, such as weakness, increased fatigability 
with use, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. §4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code  5237 (effective September 26, 2003).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board is satisfied that all necessary development 
pertaining to the issues of increased ratings for the 
service-connected low back strain and bilateral pes planus 
has been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in 
letters sent in May 2002, January 2004 and February 2004.  
The letters advised him of the evidence necessary to 
substantiate his claim, what he needed to do to assist VA in 
obtaining evidence and what VA would do to obtain evidence.  
The May 2002, January 2004 and February 2004 letters also 
specifically asked him to tell VA if he did not have any 
additional evidence to submit and if he did not know of 
additional evidence he would like considered, respectively.  
The veteran did not indicate that there were any additional 
records which were obtainable prior to a decision of his 
claim.  And, in fact, the veteran submitted a statement, via 
his representative, indicating that he had no more evidence 
to submit in support of his increased rating claims.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The RO has obtained pertinent VA medical 
records identified by the veteran.  The evidence does not 
show, nor has the veteran identified, the existence of any 
additional pertinent medical records that have not been 
obtained.  Accordingly, the Board finds that the RO has made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Low Back Strain

Historically, the veteran was discharged from active service 
in September 1979.  The veteran's service medical records 
reflect that he was treated on multiple occasions for 
complaints of back pain.  Shortly thereafter, in a November 
1979 rating decision, service connection for low back strain 
was granted.  A noncompensable rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral 
strain, based on minimal findings on examination, with full 
range of motion and no tenderness noted.  X-rays studies at 
that time were negative.

The veteran's back was examined again in January 1980.  At 
that time, the diagnosis was low back strain, essentially by 
history only, minimal severity.  X-ray studies of the lumbar 
spine were again negative.  The noncompensable rating was 
confirmed and continued.  

VA treatment records from June and July 1980 note complaints 
of back and neck pain.  A decreased range of motion was 
noted, but there were no spasm in the lumbar area.  There was 
slight tenderness in the lumbosacral area.

The veteran was admitted to a VA hospital in April 1981, with 
acute low back pain.  On the day of admission, the veteran 
developed acute back pain which he developed when he 
attempted to pick up his nine-month old daughter from the 
floor.  Several consultants noted that electromyogram studies 
(EMG) showed no significant electrical evidence of 
radiculopathy and that the veteran's back pain was 
functional, rather than organic, in nature.  The 
noncompensable rating was thereafter confirmed and continued.  

VA treatment records from 1993 show that the veteran was 
referred to the orthopedic department of a VA hospital for 
evaluation of his low back pain and severe muscular weakness.  
The lumbar spine x-ray series and EMG were normal, and the 
evaluation by the examiners indicated that the veteran's 
problem was mechanical in nature.  The noncompensable rating 
was again confirmed and continued.  

VA records from March 2000 noted that the veteran complained 
of back pain with pain radiating down the left leg.  The 
veteran continued to complain of low back pain in May 2000.  
June 2000 x-ray studies of the lumbar spine were negative 
except for mild bony spurring localized to the body of L4 and 
some flattening of the lumbar lordosis which may have been 
due to muscle spasm.  

At a VA examination of the spine in June 2000, the veteran 
indicated that his back bothered him about 30 percent of the 
time and rated the pain as a "four" on a scale of one to 
ten.  He stated that the back was stiff in the morning and 
with repeated lifting got weak and tired.  He reported that 
the pain was in the low lumbar sacral area, which would 
radiate into the left buttock, but he did not have any 
radiating leg pain or leg weakness or numbness.  He did not 
have a back brace anymore and had no recent surgeries or 
injuries to the back or injections to the back at that time.  
On examination of the back, there was mild tenderness in the 
upper sacral area.  The sacroiliac joints were negative.  
Paraspinous muscles were non-tender and no spasm was noted.  
Sciatic notches were negative, as was straight leg raising.  
The veteran complained of pain with flexion, starting at 
about 70 degrees, and he was unwilling to perform extension 
testing or rotation testing of the back due to pain.  Lateral 
flexion effort was also diminished due to reported pain, 
though there was no wincing or grimacing.  The examiner noted 
that the veteran could climb on and off the examination room 
table from a supine position and in and out of the exam room 
chair without any objective evidence of pain relating to the 
back or obvious limitation of back movement with those 
maneuvers.  

The diagnosis was low back strain.  It was noted that the 
examination of the low back was essentially negative.  The 
examiner noted that the limited effort on range of motion 
testing was in a matter that seemed out of proportion to any 
observed pain, particularly since the examiner noted the 
veteran changing positions during the examination without 
evident difficulty.  

The noncompensable rating for the service-connected low back 
strain was confirmed and continued in a January 2001 rating 
decision.  

Then, in a November 2001 rating decision, the RO increased to 
10 percent the rating for the service-connected low back 
strain.  The RO assigned a 10 percent rating based on slight 
loss of range of motion, with some tenderness noted on VA 
examination.  

The veteran was afforded a VA examination in June 2002, in 
conjunction with a subsequent claim for an increased rating 
for the service-connected low back strain.  The veteran 
described the low back pain as sharp to achey, which 
occasionally radiated down his left lateral leg to about the 
knee area.  He complained of pain associated with weakness, 
especially stiffness and easiness of fatigue.  He took Motrin 
for the pain.  He reported that flare-ups occurred about 
every two to three days and lasted for about six to eight 
hours.  

On physical examination, the examiner noted that the veteran 
was able to get on and off the examination table, to include 
lying down and sitting up, without any guarding for his back.  
The back was without discoloration or swelling.  On palpation 
of the lower back, there were no step-offs.  The veteran 
complained of the pain in the lower lumbosacral area on 
direct moderate pressure and also to the right and left 
paralumbar muscular area, but without wincing or grimacing.  
His straight leg lifts on the right were with complaint of 
pain to the right lower back, without radiation of the pain 
and without wincing or grimacing.  His left leg lift test was 
with complaint of pain at 40 degrees elevation to the mid-
lumbar area and radiating across both sides of his lower 
back.  That was with slight wincing at 40 degrees elevation.  
Rotation to the right and left were with complaint of pain at 
the ends of range of motion, but without wincing.  Flexion 
and extension were with complaint of pain at the ends of 
ranges of motion and without wincing or grimacing.  The 
veteran was requested to perform heel and toe elevations, 
strength testing and demonstrated that his heel and toes 
would not come off the floor.  However, on walking greater 
than a 100-foot distance, the veteran demonstrated the 
ability to lift his heels from the floor with his entire 
weight on one foot at a time.  He walked with a limp favoring 
his left ankle.  For repetitive motion tests, the veteran 
performed ten flexions and extension, and was without 
evidence of further fatigue, weakness, incoordination, or 
further loss of range of motion of his lumbosacral spine.  
The diagnosis was back strain.  

In late December 2002, the veteran presented to a VA clinic 
with complaints of right side low back pain and right 
shoulder pain in the vicinity of the scapula.  The fingers of 
the right hand were numb.  The veteran reported that the 
pain, the severity of which was described as being 9 out of 
10, began about 10 days prior.  The veteran reported that his 
back "popped" when he was getting up off the couch.  Any 
movement made the pain worse.  

The next day, the veteran returned to a VA urgent care clinic 
with complaints of low back pain and right shoulder pain.  On 
examination, there was no obvious muscle atrophy, but 
instability was noted.  Motion was somewhat limited to both 
right leg and right shoulder.  The veteran walked with slow 
deliberate steps.  There were no involuntary movements.  
Examination of the veteran's back showed no obvious bony 
abnormalities or tenderness on the spine itself.  The lumbar 
spine showed no obvious bony abnormalities or fractures.  On 
palpation, the pain in his back was greatest in his scapular 
area.  Discomfort occurred with light palpation.  The veteran 
denied any discomfort down his thigh.  The veteran reported 
pain while standing still, and indicated that the pain was 
worst while lying flat.  

X-ray studies of the lumbosacral spine noted minimal 
degenerative disk changes at L3-4.  Minimal calcification was 
present in the region of the abdominal aorta.  Bone 
mineralization and trabecular pattern were normal.  Alignment 
of the lumbar spine was normal.  Vertebral body and disk 
space heights were normal.  Minimal marginal spur was present 
at T11-12, as well as L3-4.  Facet joints were preserved.  
Posterior elements were normal.  No other bony abnormality 
was identified.  There was no fracture or subluxation.  

In a February 2003 rating decision, the rating for the 
service-connected low back strain was increased to 20 
percent, effective from April 30, 2002 based on a finding of 
decreased range of motion pain on motion.  

A March 2003 private magnetic resonance imaging (MRI) report 
noted dehydration/degeneration of the disc at L3-4.  There 
was a fairly focal right lateral disc protrusion into the 
right neural foramen, and that did appear to be impinging on 
the existing right L3 nerve root.  It did not appear to 
impinge on the traversing nerve root.  Mild facet joint 
degenerative disease was also noted.  The lumbar discs were 
otherwise normal in appearance and the conus was well seen 
and normal.  There was no acute bony abnormality.  

Additional private treatment reports from January 2003 
through March 2003 note treatment for neck and shoulder pain.  
His cervical spine was operated on in March 2003, for disc 
disease at C5-6 and at C6-7 for right-sided cervical 
brachialgia.  These records reflect that the veteran was 
still complaining of neck and shoulder pain in June 2003.  

The veteran testified at a RO hearing in April 2003.  The 
veteran reported that he worked as a truck loader and was 
injured on the job when boxes hit him in the neck and 
aggravated a disc in his neck.  At the hearing, the veteran 
testified that the back pain was dull, but constant.  He 
testified that the pain was worse on the right side and that 
it shot down into the right leg, but not the left.  The 
veteran indicated that he had trouble bending over due to 
stiffness and immobility of the back.  Also, the veteran 
testified that he had muscle spasm in the back every two or 
three days.  

A March 2003 MRI report noted an impression of far lateral 
herniated nucleus pulposus (HNP) at L3-4.

The veteran was afforded a VA examination in May 2003.  The 
veteran reported constant pain in his low back with pain 
radiating down the right side.  He reported a little tingling 
in his thigh and indicated that at times his leg wanted to 
give out if he had been on his feet a lot.  The back was 
stiff and weak and tired easily.  Flare-ups occurred two or 
three times per week and lasted for four to five hours.  
Examination of the veteran's gait revealed that the veteran 
walked with a limp on the right leg.  Examination of the low 
back showed no alteration in his stance.  He had tenderness 
to palpation in the lower lumbar spine, but no spasms or 
paraspinous tenderness was noted.  Sacroiliac joint were non-
tender.  Sciatic notches were negative. The veteran resisted 
straight leg raises on the right, reporting that it was 
uncomfortable for him at 45 degrees.  Straight leg raising 
was negative on the left.  Leg lengths were equal.  Knee 
jerks were 1-2+.  Ankle jerks were absent bilaterally.  
Sensation was intact to light touch.  Motor testing of the 
lower extremities was limited because of pain, which appeared 
to affect the veteran's effort, but the examiner did not 
appreciate any focal weakness of the legs.  On active range 
of motion of the back, there was no objective evidence of 
pain, but the veteran complained of pain at approximately 30 
degrees of flexion, 15 degrees of extension, 15 degrees of 
lateral flexion and rotation.  The examiner noted that he was 
not certain that the veteran gave full effort on active range 
of motion.  With repeated use, there was no evidence of 
additional loss of motion or pain, weakness, incoordination 
or fatigability.  Based on the veteran's history and 
examination, in which he stated that he could hardly move the 
back at all during flare-ups, the examiner estimated that the 
veteran lost 50 percent of the baseline motion noted at the 
examination during flare-ups, but again, the examiner 
stressed that he was not certain that the veteran gave 
maximum effort for active range of motion.  The diagnosis was 
that of chronic low back pain, secondary to degenerative disk 
disease.  

In a June 2003 rating decision, the rating for the service-
connected low back strain was further increased to 40 
percent, effective from April 30, 2002, based on a finding of 
severe limitation of motion of the lumbar spine.

Thereafter, the veteran underwent a L3-4 discectomy and 
foraminotomy in July 2003.  A MRI report from November 2003 
revealed minor desiccation of the intervertebral disk at L3-
4; significant bulging or herniation was not identified, nor 
was significant encroachment on the thecal sac or on the 
intervertebral foramina; at L3-4 there was a right-sided 
laminectomy defect and a recurrent right lateral bulging 
disk, with encroachment on the exiting L3 nerve root that was 
the presumed source of the veteran's right-sided 
radiculopathy.  

The veteran was afforded a VA examination in January 2004.  
The veteran reported that he had pain all the time, with 
periods of flare-ups, during which time he is unable to move, 
two to three times per week.  The flare-ups last four to five 
hours.  The veteran reported some numbness in the right leg 
which radiated down to the foot.  The veteran also reported 
weakness in the right leg, but denied bladder changes, bowel 
changes, or erectile dysfunction.  The veteran used a cane in 
his left hand and walked with a limp.  

The examiner noted that a review of the record indicated that 
the veteran was not treated for back pain from 2000 to the 
end of 2002.  The veteran reported that he had trouble 
bending over to get in a car.  He could drive 30-40 minutes.  
The veteran reported that he gave up recreational activities 
to include basketball, fishing, and bowling.  The veteran 
reported radiculopathy that ran down the right leg.  However, 
the examiner noted that the veteran needed to get up out of 
the chair and was able to "jump up" without a problem.  

The examiner reported that although the veteran was oriented 
and alert, he was very uncooperative and put forth absolutely 
no effort on the examination.  Examination of the back 
revealed some mild tenderness around the L5-S1 area.  Normal 
lordosis was absent.  The examiner did not note any muscle 
spasm on examination of the back.  The examiner noted a well-
healed scar on the mid back area, 3 centimeters by .7 
centimeters, without keloid formation.  On range of motion 
studies, the veteran was very uncooperative.  The examiner 
indicated that it was an extremely poor examination because 
the veteran would hardly move.  There did not seem to be any 
paravertebral tightening.  Deep tendon reflexes were 1+ in 
the knee and absent in the ankle.  Straight leg raising was 
negative on the left, and the veteran refused to let the 
examiner even touch the right leg to do any type of 
examination.  On motor examination, the veteran refused to 
put forth any muscle effort on the right leg.  The left leg 
was normal.  Sensation was mildly decreased on the right 
compared to the left.  Leg lengths seemed to be the same.  
The veteran could tandem gait, but refused to walk on heels 
or toes.  He was able to get up and down from the examination 
table and out of his chair without significant problems.  

The diagnosis was low back strain.  The examiner opined that 
it was less that likely that the veteran's low back strain 
was related to his current back problems.  The examiner 
further opined that the veteran's injury in December 2002, or 
a subsequent injury, which caused neck problems also caused 
the veteran's current back problems.  The examiner pointed 
out that it was not until after the cervical spine injury and 
subsequent neck surgery that the veteran began to complain of 
the current back issues.  Finally, the examiner concluded 
that an accurate range of motion was impossible to determine 
given the lack of cooperation by the veteran during the 
examination.  

Shortly after the January 2004 VA examination, the veteran 
reported to the RO that he had just undergone back surgery 
for disc herniation.  

VA operative/surgical records confirm that the veteran 
underwent an L3-4 transforaminal lumbar interbody fusion, 
with pedicle screws in January 2004.  The preoperative 
diagnosis was that of far lateral and foraminal L3-L4 right 
disc.  

A January 2004 14-day post-operative surgery report noted 
that the veteran still had pain.  Examination of the back 
revealed tenderness at the site of the surgery to palpation.  
The suture line was well-healed and so the metal sutures were 
removed; approximately 20-25 sutures were taken out of his 
lower back.  The incision line looked well-healed without any 
risk of dehiscing or popping out.  

In a February 2004 addendum to the January 2004 VA 
examination report, the examiner noted that he provided 
primary care to the veteran while he was in the Domiciliary 
in the Substance Abuse program in 2000.  He did not complain 
of any back pain at that time.  The examiner reviewed the 
available medical records and concluded that the veteran did 
not complain about back pain, nor was he treated for such 
between 2000 and December 2002.  The examiner opined that the 
injury in December 2002 caused the current low back pain.  
The examiner also noted that during the examination in 
January , the veteran moved well in the office, both in being 
able to sit at a 90-degree angle of flexion of the hip, 
stand, and walk.  The examiner noted that the veteran, at one 
point, jumped up from his chair to get his ringing cell phone 
from his jacket pocket that was on another chair across the 
room.  He was able to get up and down off the table, and in 
and out of the chair with only minimal difficulty.  However, 
the veteran refused to allow the examiner to do straight leg 
raising, and would not perform range of motion testing.  The 
examiner opined that the inconsistency between the mobility 
observed and the marked limitation demonstrated in range of 
motion testing indicated lack of effort by the veteran, 
raising suspicions that the veteran was attempting to 
manipulate the examination for secondary gains.  

In response to the RO's request, a VA examiner, in April 
2004, provided an opinion as to whether or not the veteran's 
current lumbar herniated disk and radiculopathy were 
secondary to the service-connected lumbosacral strain.  The 
VA examiner noted that he spent several hours reviewing the 
three volumes of the claims folder, including a review of the 
service medical records, as well as three volumes of the VA 
medical records and computerized records.  

The VAexaminer noted that the veteran was treated for back 
pain in service, but that no etiology was ever determined and 
no pathology was found.  The examiner noted that veteran's 
post-service history of treatment for low back pain beginning 
in late 1979 and continuing through 1981 and then again in 
1993.  The examiner noted that in all of the records for 
treatment for back pain up to that point, including the 
service medical records, there was no mention of any 
radiculopathy, leg pain, or other findings of disk disease.  

The examiner then noted that VA medical records did not show 
problems with ongoing back pain again until approximately 
December 2002.  The examiner specifically noted that on a 
1997 admission history and physical for detoxification, there 
was no mention of back pain.  In addition, the examiner noted 
that the veteran had several admissions in 2000 for alcohol 
treatment and an unrelated left ankle problem and none of 
those records mentioned back pain or radicular symptoms with 
the exception of a March 2000 note indicating that the 
veteran reported low back pain with radiation into the left 
leg and gave a history of an old back injury.  The veteran 
was treated symptomatically and there was no evidence of any 
ongoing treatment for low back pain.  The examiner further 
noted that VA examinations in 2000 and 2002 did not identify 
any disk symptoms or radiculopathy.  

The examiner then noted the veteran's complicated history for 
the time period starting in December 2002, including 
references to an on-the-job injury.  The examiner noted that 
the Independent Medical Examiner from November 2003 concluded 
that the veteran's neck and shoulder disabilities did not 
arise from any reported injury.  The examiner also noted that 
the veteran's neurosurgical records for his neck problem did 
not discuss anything with regard to the back, with the 
exception of a comment about having a right herniated disk 
that the VA was taking care of.

The examiner noted the history of the veteran's back pain 
since 2002.  Essentially, the examiner noted that the veteran 
was seen in December 2002 in urgent care at VA with 
complaints of low back pain.  He was then referred to VA 
Neurosurgery and seen in April 2003 where a herniated disk 
was suspected, and confirmed by MRI.  The examiner noted that 
he treated the veteran shortly after the MRI and provided a 
diagnosis of degenerative disk disease and herniation.  The 
veteran underwent L3-4 discectomy and foraminotomy surgery in 
July 2003.  The examiner also noted that the veteran had 
further problems with leg pain and a repeat MRI showed 
recurrent disk herniation.  The examiner also noted that the 
veteran underwent a second surgery in January 2004.

The examiner summarized that a review of the military records 
did not identify any cause of the veteran's in-service back 
pain and the significance of any back condition was in 
question.  The examiner further summarized that early VA 
examinations did not identify any radicular symptoms at all 
and only minimal findings of a back condition.  The 1981 
records also indicated that it was felt that any back 
condition of the veteran was functional in nature.  There was 
no mention of any herniated disk/radiculopathy symptoms on a 
regular basis until August 2002.  

Based on the medical records as noted, the examiner opined 
that it was less than likely that the veteran's recent 
problems with a herniated disk/degenerative disk disease were 
related to or secondary to his service-connected lumbar 
strain.  

The examiner noted that his opinion was based on:

1.  The service medical records do not 
identify any evidence of back pathology.  
In particular, no evidence of any disk 
disease or radicular problems are 
identified.  

2.  Records for 20 years following his 
military service also failed to identify 
any disk disease, disk herniation, or 
radiculopathy.  

3.  The radicular leg pain identified in 
late 2002 and early 2003 was described as 
having a recent onset and the medical 
records bear this out.  

4.  The prior exams indicate on many 
occasions the difficulty found in 
examining the veteran, which suggests a 
function/non-organic cause of at least 
some of the veteran's ongoing symptoms 
that continue even after satisfactory 
surgery of his neck and low back.  

The examiner concluded that the veteran's service-connected 
lumbar strain did not impair his ability to work and that it 
was his more recent and unrelated disc disease and chronic 
pain syndrome that caused him functional limitation.  

The veteran's low back strain is currently rated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292 (2002) for limitation of motion of 
the lumbar spine.  

During the course of this appeal the criteria for rating 
disabilities of the spine were revised, effective September 
26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  From 
their effective date, the veteran is entitled to a rating 
under the revised (new) criteria.  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. § 4.71a.

Prior to September 26, 2003, the veteran's low back strain 
could also be rating under Diagnostic Code 5295 for 
lumbosacral strain.  This code provided for a 10 percent 
rating for lumbosacral strain when there was characteristic 
pain on motion.  A 20 percent rating was for application when 
there was muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a.

As of September 26, 2003, the criteria for rating 
disabilities of the spine are as follows:

Unfavorable ankylosis of the entire spine 
- 100 percent  disabling.  Unfavorable 
ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  Forward 
flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine - 40 
percent disabling.  Forward flexion of 
the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.  38 
C.F.R. § 4.71a (2004)

For VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is from zero to 90 degrees, 
extension is from zero to 30 degrees, 
left and right lateral flexion are from 
zero to 30 degrees, and left and right 
lateral rotation are from zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.  Id. 

In this case, the veteran's service-connected low back strain 
is rated as 40 percent disabling, based on a finding of 
severe limitation of motion of the lumbar spine.  As such, 
under the criteria in effect prior to September 2003, the 
veteran is in receipt of the maximum allowable rating under 
the provisions of Diagnostic Code 5292 and under the 
provisions of Diagnostic Code 5295.  

The Board must, however, consider other codes pertaining to 
the spine which could potentially allow for a rating in 
excess of 40 percent.  Under the criteria in effect prior to 
September 2003, a 60 percent rating is assignable under 
Diagnostic Code 5285 for residuals of fractured vertebra 
without cord involvement; but with abnormal mobility 
requiring neck brace (jury mast).  A 100 percent rating is 
assigned for residuals of a fractured vertebra with cord 
involvement, where the veteran is bedridden or requires long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Also, a 60 percent rating was warranted under Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is warranted under 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine at an unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  

Under the criteria in effect since September 2003, a rating 
in excess of 40 percent for the veteran's service-connected 
low back strain is warranted only if ankylosis of the spine 
is shown.  The medical evidence of record has never indicated 
that the veteran's lumbar spine was ankylosed.  

In sum, the medical evidence of record does not indicate that 
the veteran's service-connected low back disorder meets the 
criteria for a rating in excess of 40 percent under the 
provisions of either Diagnostic Code 5285 or 5286 under the 
regulations in effect prior to September 26, 2003, or under 
the provisions of Diagnostic Code 5237 (lumbosacral strain) 
in effect since September 26, 2003, as neither a fractured 
vertebra nor ankylosis of the spine have ever been shown.  

A review of the record reflects that at some point after the 
issuance of the June 2003 rating decision, the RO determined 
that it was necessary to obtain a medical opinion as to the 
likelihood that the veteran's degenerative disk disease was 
related to the service-connected low back strain in order to 
ascertain whether a rating under the diagnostic code 
governing intervertebral disc syndrome (in effect both prior 
to and after September 2003) was appropriate in this case.  
As such, the RO solicited opinions from VA physicians who 
reviewed the claims file, and other VA medical records.  
According to medical opinions of the VA examiners from 
January 2004 and April 2004, the veteran's service connected 
lumbar strain was totally unrelated to the later developed 
herniated disc and radiculopathy.  

In this regard, the Board therefore emphasizes that service 
connection for intervertebral disc syndrome that is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001) (2002) or the provisions of Diagnostic Code 5243 
(2003) is not in effect, and a rating under these diagnostic 
codes is not appropriate.  While degenerative disc disease 
has been diagnosed, it is not a part of the service-connected 
disability.

Medical examiners have pointed out that the medical evidence 
of record did not show symptoms of radiculopathy or disc 
herniation prior to December 2002, and that the veteran's 
current disc problems are more likely related to work-related 
injuries or other injuries completely unrelated to the 
service-connected low back strain.  In this regard, the Board 
points out that the veteran initially complained of low back 
pain with occasional pain down the left leg; however, after 
the injury in December 2002, the veteran complained of 
radicular pain down the right side.

Also weighed by the Board were the provisions of 38 C.F.R. § 
4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, as the veteran is assigned 
herein the maximum evaluation under the prior criteria, which 
are based on limitation of motion, a higher evaluation based 
on pain, may not be assigned.  Johnston v, Brown, 10 Vet. 
App. 80 (1997). 

Accordingly, a disability rating in excess of 40 percent for 
back strain is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Pes Planus

Historically, service connection was granted for bilateral 
pes planus in a November 1979 rating decision, based on a 
finding that the veteran's separation physical examination 
noted moderate pes planus on discharge.  A noncompensable 
rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 based on a finding of foot pain 
when standing for long periods of time.  

VA examination of the feet in January 1980 revealed a very 
minimal slight loss of arch support in both feet.  The 
examiner noted that the veteran's pes planus was very mild in 
degree.  

May 2000 x-rays of both feet, including weight-bearing views, 
demonstrated no abnormality of either foot.  VA examination 
of the feet revealed bilateral pes planus

At a VA examination in June 2000, the examiner did not find 
any significant flattening of either foot on standing weight 
bearing.  The examiner concluded that significant pes planus 
was not present, nor did the x-rays show any.  The examiner 
noted that the veteran had bilateral pain in the feet, that 
was related to the altered mechanics of his gait from his 
left ankle problem, which was not service-connected.  The 
examiner also noted that the hypersensitive pain in the left 
foot and ankle was related to the ankle disability and was 
not secondary to pes planus.  

At a VA examination in June 2002, the veteran complained of 
having pain in the arches of his feet.  On examination, the 
veteran's feet were with good color and warmth.  Complete 
flattening of the arches was not shown.  On palpation, the 
veteran complained of pain and tenderness of the entire soles 
of his feet, but worse in the heel areas of both feet, but 
without wincing or grimacing.  Palpation of the metatarsal 
areas of both feet were without complaint of pain.  The 
diagnosis was that of mild flat foot condition.  The examiner 
noted that the veteran's left ankle pain, secondary to 
fracture in about 1997, was not related to the service-
connected pes planus.  

Later in June 2002, the veteran was seen for an orthopedic 
consultation follow-up.  He reported pain in the left foot 
across the top of the mid-foot and front of the ankle.  It 
was noted that the veteran's previous problem was a large 
spur on the back of the left fibula that was removed in 2000.  
On examination, the veteran's left foot was a little swollen 
across the mid-foot and up in front of the ankle.  The 
examiner opined that a little ankle spur on the top of the 
talus on the front of the tibia, which was there in November 
2001, could be the source of the irritation.  

In a February 2003 rating decision, the noncompensable rating 
for the bilateral pes planus was increased to 10 percent, 
effective from April 30, 2002 based on the veteran's 
complaints of pain and tenderness, and on all reasonable 
doubt resolved in favor of the veteran.  

At his RO hearing in April 2003, the veteran testified that 
he had developed painful bone spurs on the tops of both of 
his feet which caused a lot of discomfort, particularly 
during standing and walking up stairs.  The veteran also 
testified that his feet swelled every day.

At his VA examination in May 2003, the veteran reported that 
his foot pain was getting worse.  He reported pain on the top 
of the foot, in the median arch, and the heel with some 
swelling. The veteran reported that his ankles and toes were 
stiff in the morning.  He stated that he was recently 
prescribed orthotics and did not use any medication for the 
feet.  Examination of the feet revealed bilateral pes planus.  
There was tenderness on palpation of the medial arch and the 
medial calcaneal tubercle.  Toes, metatarsals, and heels were 
non-tender.  There was no acute or chronic swelling of the 
feet noted.  The veteran declined to walk on his heels or 
toes because he said that it was uncomfortable for his feet.  
No instability or edema was noted.  The examiner did not find 
any functional limitations on standing and walking, and no 
unusual calluses of the feet were noted, nor was there any 
unusual wear of the shoes; however, the veteran reported that 
his shoes were fairly new.  There were no skin or vascular 
changes noted.  There was no abnormal posture noted on 
standing, squatting, supination, or pronation.  His Achilles 
tendon alignment was within normal limits on weight bearing 
and non-weight bearing.  There was no appreciable valgus 
noted or forefoot or midfoot malalignment noted.  There was 
no ankle tenderness or limitation or loss of motion noted.  
The diagnosis was pes planus.  The examiner also noted that 
the veteran also had plantar fasciitis, which seemed more 
active than the pes planus at that time.  

At his VA examination in January 2004, the veteran reported 
that he had pain in his feet with standing for long periods 
of time, particularly in the arches and heels.  He also 
reported some stiffness in the ankles and swelling on the top 
of his feet in the arch area.  He denied heat or redness.  He 
had fatigability, which occurred with standing or walking, 
but not at rest.  He did not have any specific treatment for 
the pes planus, and reported flare-ups at a frequency of 
every two to three weeks, with prolonged standing being the 
probable precipitation factor.  

The examiner noted that the veteran was alert and oriented; 
but was very uncooperative during the examination, putting 
forth absolutely no effort on the examination.  Examination 
of the feet revealed some old fungal disease of the foot that 
was healing.  Other than that, the examiner noted that his 
feet were within normal limits.  There was no swelling, 
redness, or heat noted.  There was no pain around the 
metatarsal area; however, the veteran complained of pain in 
the arch area.  The examiner noted that the veteran had mild 
pes planus.  The veteran complained of pain in the hind foot 
area on the dorsum of the foot, and also complained of 
discomfort there on palpation.  The Achilles tendon appeared 
normal, without discomfort.  Metatarsophalangeal joints were 
negative.  The diagnosis was pes planus.  

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 
percent rating requires moderate flatfoot with the weight- 
bearing line being over or medial to the great toe, inward 
bowing of the tendo achilles, and pain on manipulation and 
use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Id.

In this instance, the medical data does not demonstrate 
severe bilateral flatfoot, such as to warrant the assignment 
of more than a 10 percent rating for the veteran's pes planus 
under the provisions of Diagnostic Code 5276.  In fact, the 
medical evidence of record tends to show that the veteran's 
service-connected pes planus is no more than mild.  In 
pertinent part, the record fails to objectively establish the 
presence of a marked foot deformity, swelling on use, or 
characteristic callosities.  While no objective evidence of 
swelling or redness was noted on VA examinations, pain on 
palpation and manipulation of the feet has been elicited.  
Significantly, however, no VA examination objectively found 
characteristic callosities or swelling on use.  Further, the 
medical evidence has never shown more than a minimal, slight 
loss of arch support.  The Board is mindful that the veteran 
has consistently complained of pain in both feet, on the tops 
of the feet and around the arch area of the feet.  
Significantly, however, the veteran has been afforded several 
examinations for his feet, and chronic swelling and complete 
flattening of the feet has never been shown.  As such, an 
increased rating is not for assignment in this case.  38 
C.F.R. §§ 4.40, 4.45, 4.71a (2004).

Likewise, alternate schedular criteria do not provide a basis 
for the assignment of a rating in excess of 10 percent for 
bilateral pes planus.  It is not claimed or shown that pes 
planus has resulted in shortening of the bones of his lower 
extremities, such as to warrant an increase under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Code 5275 (2004).  
Also, service connection has not been established for pes 
cavus, and there is no indication, based on the medical 
evidence presented, of nonunion or malunion of the tarsal or 
metatarsal bones, or indicia of a moderately severe foot 
injury, as would warrant an increase under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes  5278, 5283, or 5284 
(2004).  Similarly, there is otherwise no showing of 
arthritis by x-ray as would warrant the assignment of a 
rating a rating greater than 10 percent under any other 
alternate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for the service-connected low back strain 
is denied.  

An increased rating for the service-connected bilateral pes 
planus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


